DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the partly circle-shaped recess” which should read “the at least partly circle-shaped recess” for consistency purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-9, 11-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 recites “the at least one coupling element is embodied as a coupler for centering the form-fit connection comprising at least one corresponding coupling element” in lines 7-8. It is unclear if the at least one coupling element comprises the at least one corresponding coupling element, if the form-fit connection comprises the at least one corresponding coupling element, or if the coupler comprises the at least one corresponding coupling element. For the purposes of examination, the form-fit connection is interpreted to comprise the at least one corresponding coupling element. For example, applicant may amend the limitation to read “the at least one coupling element is embodied as a coupler for centering the form-fit connection, the form-fit connection comprising at least one corresponding coupling element”. Appropriate correction and/or clarification is required. 
Claim 11 recites “the at least one coupling element is embodied as a coupler for centering the form-fit connection, comprising at least one corresponding coupling element” in lines 7-8. It is unclear if the at least one coupling element comprises the at least one corresponding coupling element or if the form-fit connection comprises the at least one corresponding coupling element. For the purposes of examination, the form-fit connection is interpreted to comprise the at least one corresponding coupling element. For example, applicant may amend the limitation to read “the at least one coupling element is embodied as a coupler for centering the form-fit connection, the form-fit connection comprising at least one corresponding coupling element”. Appropriate correction and/or clarification is required.
Claim 18 recites “the at least one coupling element is embodied as a coupler for centering the form-fit connection, comprising at least one corresponding coupling element” in lines 7-8. It is unclear if the at least one coupling element comprises the at least one corresponding coupling element or if the form-fit connection comprises the at least one corresponding coupling element. For the purposes of examination, the form-fit connection is interpreted to comprise the at least one corresponding coupling element. For example, applicant may amend the limitation to read “the at least one coupling element is embodied as a coupler for centering the form-fit connection, the form-fit connection comprising at least one corresponding coupling element”. Appropriate correction and/or clarification is required.
Claim 18 recites “the coupling element” in lines 23-24. It is unclear as to which one or more of the previously claimed at least one coupling element the coupling element of lines 23-24 is referring to. For the purposes of examination, the limitation has been interpreted to read “the at least one coupling element”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6, 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seel (US 9,005,239 B2) in view of Widmann (US 2009/0209998 A1).
Regarding claim 1, Seel discloses a handle device (including at least actuating device 36; Fig. 1), with a first handle element (branch 38), a second handle element (pivotal branch 40), a shear joint (joint along pivotal bearing 52), which connects the two handle elements pivotably (as branch 40 pivots relative to branch 38) and separably (Fig. 2), and a coupling unit (including at least pivotal bearing 52 comprising a bearing shaft holder 54 and a bearing shaft 56), which is configured to keep the two handle elements together counter to a separation direction (separation between branches 38, 40) and which comprises at least one coupling element (bearing shaft 56) that is configured to establish, depending on a relative position of the handle elements, a form-fit connection of the handle elements counter to the separation direction (as the bearing shaft 56 is form fit into the bearing shaft holder 54; Fig. 4), wherein the at least one coupling element is embodied as a coupler (base body 60) for centering the form-fit connection (along pivotal axis 50) comprising at least one corresponding coupling element (bearing shaft holder 54), which delimits an at least partly circle-shaped recess for accommodating the at least one coupling element (as the bearing shaft holder is shaped as a half-circle recess; Fig. 2), the at least one coupling element (56) and the at least one corresponding coupling element (54) are configured for establishing the form-fit connection via a translational movement in a plane (plane parallel with the page when viewing Fig. 2) that is at least substantially parallel to a rotary plane (plane of the page when viewing Fig. 2) of the shear joint (as branch 40 is translated along axis 122, which is in a plane parallel to that of the page in order to form fit bearing shaft 56 into bearing 
Seel fails to disclose the at least one coupling element and the at least one corresponding coupling element are arranged in such a way that, to establish the form-fit connection via the translational movement, the first handle element and the second handle element have to be oriented relative to each other so that an angle between the first handle element and the second handle element in a plane perpendicular to the rotary axis of the shear joint is greater than 70 degrees.
However, Widmann teaches at least one coupling element (pin 47) and at least one corresponding coupling element (oblong hole 45) are arranged in such a way that, to establish the form-fit connection (Figs. 18-21) via the translational movement (Fig. 18), the first handle element (2) and the second handle element (4.1) have to be 

    PNG
    media_image1.png
    611
    617
    media_image1.png
    Greyscale


Regarding claim 3, Seel substantially discloses the invention as claimed and further discloses wherein the at least one coupling element (56) is implemented in such a way that it is rounded off at ends of the at least one region (as the corners are rounded along the perimeter of the bearing shaft 56; Fig. 4).
Regarding claim 5, Seel substantially discloses the invention as claimed and further discloses wherein the at least one corresponding coupling element (54) delimits a guiding channel (slot portion of recess below the portion shaped as a half-circle; Fig. 2) for guiding the at least one coupling element into the at least partly circle-shaped recess (Fig. 2).
Regarding claim 6, Seel substantially discloses the invention as claimed and further discloses wherein the at least one corresponding coupling element (54) forms a further coupler (slot portion of recess below the portion shaped as a half-circle; Fig. 2).

Regarding claims 9 and 12, Seel substantially discloses the invention as claimed and further discloses a tool unit (including at least first tool element 28 and anvil 24; Fig. 1) but fails to disclose a securing unit comprising a locking lever which has a pivot axis for pivoting between a release position and a fixation position for the tool unit, the securing unit being configured for reversibly holding the tool unit on at least one of the handle elements, wherein the securing unit comprises a cam mechanism with two inclined planes sliding on one another, which slide off one another to release the tool unit when the locking lever is pivoted into the release position, wherein the tool unit comprises a shaft for accommodating a tool, and a stop on which the shaft is supported, and wherein the locking lever is configured to directly fixate the stop on one of the handle elements in the fixation position and to release the stop in the release position.
However, Widmann teaches a tool unit (1, 5) and a handle device (2, 4) having a securing unit comprising a locking lever (rocker lever 33; fig. 11) which has a pivot axis (fig. 11) for pivoting between a release position and a fixation position for the tool unit (fig. 11; [0046]), the securing unit being configured for reversibly holding the tool unit on at least one of the handle elements (via lug 34), wherein the securing unit comprises a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle device of Seel to include the securing unit taught by Widmann in order to releasable attach the tool unit to the handle device, improving the length of use of the device and sterile ability of the device.
Regarding claim 11, Seel discloses a handle device (including at least actuating device 36; Fig. 1), with a first handle element (branch 38), a second handle element (pivotal branch 40), a shear joint (joint along pivotal bearing 52), which connects the two handle elements pivotably (as branch 40 pivots relative to branch 38) and separably (Fig. 2), and a coupling unit (including at least pivotal bearing 52 comprising a bearing shaft holder 54 and a bearing shaft 56), which is configured to keep the two handle elements together counter to a separation direction (separation between branches 38, 40) and which comprises at least one coupling element (bearing shaft 56) that is configured to establish, depending on a relative position of the handle elements, a form-fit connection of the handle elements counter to the separation direction (as the bearing shaft 56 is form fit into the bearing shaft holder 54; Fig. 4), wherein the at least one 

However, Widmann teaches a tool unit (5.2; Fig. 11) having a securing unit comprising a locking lever (rocker lever 33), which has a pivot axis for pivoting between a release position (when lever arm 35 is pressed) and a fixation position (Fig. 11) for the tool unit, the securing unit being configured for reversibly holding the tool unit on at least one of the handle elements ([0046]), and the securing unit comprises at least one bolt (lug 34), which forms a movement axis (axis along the bolt) of the securing unit, and at least one spring element (spring 36), wherein the at least one spring element secures a restoring force against an opening movement of the securing unit (as the spring 36 biases the lever to a closed locked position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle device of modified Seel with the securing unit of Windmann in order to releasably attach the tool unit to the handle device, improving the length of use of the device and sterilabilty of the device.

Regarding claim 14, Seel substantially discloses the invention and further discloses wherein the securing unit comprises another locking lever (restoring device 140, which locks the two gripping arms apart in a resting position).

Response to Arguments
Applicant's arguments filed 12/03/2020 with respect to Widmann over claim 1 have been fully considered but they are not persuasive. Applicant argues that the handle elements of Widmann are separable at small angles around 20 degrees. The examiner respectfully disagrees. As shown above in annotated Figures 19 and 20, the handle elements of Widmann are separable and fit together at an angle between the handles of approximately 90 degrees. 
Applicant’s arguments with respect to claim(s) 11 over Widmann have been considered but are moot because the new ground of rejection does not rely on the current embodiment and interpretation of Widmann applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the foregoing reasons, the present application is not found in condition for allowance at this time.

Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Seel (US 9,005,239), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 18, which recites, inter alia “the at least one corresponding coupling element delimits a guiding channel…and the projection at least party forms the guiding channel”.
Seel teaches the at least one corresponding coupling element (54) delimits a guiding channel (channel leading up to partly circular recess 54; Fig. 2) and a projection (at reference number 70) which is designated to actuate an actuation element (stud 78) of the tool unit (16). However, the projection does not form the guiding channel. Instead, the guiding channel is on the opposing handle piece. A modification to Seel as claimed would require a substantial reconstruction and redesign of the elements shown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771